Where the only entry of service on a bill of exceptions is an affidavit by counsel for the plaintiff in error to the effect that he mailed a copy of the same to the attorney for the defendant in error, and otherwise there appearing no service, acknowledgment of service, or waiver of service, the writ of error must be dismissed. Jones v. Edison Oil Co., 29 Ga. App. 135
(113 S.E. 828); Albritton v. Tygart, 139 Ga. 231
(77 S.E. 28); Clark v. Lyon, 48 Ga. 125; Gorman
v. Central of Georgia Ry. Co., 141 Ga. 125 (80 S.E. 553);  Jackson v. State, 13 Ga. App. 456 (79 S.E. 377); Cox
v. Bibb Manufacturing Co., 45 Ga. App. 158 (164 S.E. 97).  Writ of error dismissed. Stephens, P. J., and Sutton, J., concur.
                        DECIDED OCTOBER 11, 1941.